DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JP2008-106682 (“Kondo”).
Regarding claim 1, Kondo discloses (see figs. 1-4) a butterfly valve device, comprising: a body (10) that defines a passage (11) through which a fluid flows and a bearing hole (10a and/or 10b) arranged on a predetermined axis (“X” axis in see fig. 1); a shaft (1) that is rotatably passed through the bearing hole, has a two-sided width portion (“flattened portion” 1d) formed in a region facing the passage and a slit hole (1c) penetrating a center of the two-sided width portion, and has a columnar outer contour; and a butterfly valve (13) that is fitted into the slit hole and fixed to the shaft to open and close the passage; wherein in a surface region (1n and/or 1p) where the two-sided width portion of the shaft and the butterfly valve are close to each other, the butterfly valve device has a step suppressing portion (inclined surface(s) 1s, 1t and/or 1u, defined between portions 1e1 and 1r, 1e2 and 12, 1f1 and 1r, and 1f2 and 1r; see fig. 4) that suppresses a step so as to make the fluid flow streamlined when the butterfly valve is fully opened (see by example flow arrows “F” in fig. 3).
Regarding claim 18, Kondo discloses an outer diameter of the shaft (1) being D and a width dimension (“t”; see fig. 4) of the two-sided width portion (1d) in an outer diameter direction of the shaft is W1, the width dimension W1 is set in a range of 0.4 x D to 0.7 x D (dimension “t” in fig. 4 is 0.5 to 0.7 D; see English translation “TECH-SOLUTION” SECTION).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, as applied to claim 1, in view of DE102015110379 (“Kuo”).
Regarding claim 2, Kondo discloses the shaft (1) has a female screw hole (defined by 1k and 1m) through which a fastening screw (16) is screwed in a region of the two-sided width portion (1d; see by example figs. 1 and 2); and the butterfly valve (13) has a through hole (13b) through which the fastening screw is passed when the butterfly valve is fitted in the slit hole (1c).
Kondo discloses the invention as claimed except for the female screw hole being a countersink female screw hole.
However, Kuo teaches (see fig. 4) a shaft (5) having a countersink female screw hole which receives a fastening screw (see annotated fig. 4, below), having a flattened head.

    PNG
    media_image1.png
    583
    660
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kondo by configuring the female screw hole to be a countersink female screw hole receiving a fastening screw with a flattened head, as taught by Kuo, so as to make the profile of the butterfly valve more streamline.
Regarding claim 3, Kondo discloses the step suppressing portion (inclined surface(s) 1s, 1t and/or 1u, defined between portions 1e1 and 1r, 1e2 and 12, 1f1 and 1r, and 1f2 and 1r; see fig. 4) comprises an upstream chamfered portion (surface 1s defined between edge 1e1 and 1r, and surface 1t defined between 1f1 and 1r) formed on the shaft (1) in an upstream region (11a) of the two-sided width portion (1d) when the butterfly valve (13) is fully opened.
Regarding claim 6, Kondo discloses the step suppressing portion (inclined surface(s) 1s, 1t and/or 1u, defined between portions 1e1 and 1r, 1e2 and 12, 1f1 and 1r, and 1f2 and 1r; see fig. 4) comprises a downstream chamfered portion (inclined surface formed between portion 1r and 1e2 on side 1e, and inclines surface formed between portion 1r and 1f2 on side 1f) formed on the shaft (1) in a downstream region (11b) of the two-sided width portion (1d) when the butterfly valve (13) is fully opened (see figs. 3 and 4).
Regarding claim 9, Kondo discloses the step suppressing portion (inclined surface(s) 1s, 1t and/or 1u, defined between portions 1e1 and 1r, 1e2 and 12, 1f1 and 1r, and 1f2 and 1r; see fig. 4) comprises an upstream chamfered portion (inclined surface formed between portion 1r and 1e1 on side 1e, and inclines surface formed between portion 1r and 1f1 on side 1f) formed on the shaft (1) in an upstream region (11a) of the two-sided width portion (1d) when the butterfly valve (13) is fully opened (see figs. 3 and 4), and a downstream chamfered portion (inclined surface formed between portion 1r and 1e2 on side 1e, and inclines surface formed between portion 1r and 1f2 on side 1f) formed on the shaft in a downstream region (11b) of the two-sided width portion when the butterfly valve is fully opened (see figs. 3 and 4).
Regarding claim 14, Kondo discloses an angle formed by the upstream chamfered portion (inclined surface formed between portion 1r and 1e1 on side 1e, and inclines surface formed between portion 1r and 1f1 on side 1f) and the two-sided width portion (d) is  (see annotated fig. 4, below) and an angle formed by the downstream chamfered portion (inclined surface formed between portion 1r and 1e2 on side 1e, and inclines surface formed between portion 1r and 1f2 on side 1f) and the two-sided width portion is  (see annotated fig. 4, below), the two angles are set to satisfy angle  = angle  (shaft 1 is symmetric about axis “Y”; see fig. 4).

    PNG
    media_image2.png
    689
    854
    media_image2.png
    Greyscale

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kuo, as applied to claims 3, 6 and 14 above, and further in view Engineering Expedient.
Regarding claims 15-17, the combination of Kondo and Kuo discloses an angle formed by the upstream chamfered portion (Kondo, inclined surface formed between portion 1r and 1e1 on side 1e, and inclines surface formed between portion 1r and 1f1 on side 1f) and the two-sided width portion (Kondo, 1d) is  (Kondo, see annotated fig. 4, above), and an angle formed by the downstream chamfered portion (Kondo, inclined surface formed between portion 1r and 1e2 on side 1e, and inclines surface formed between portion 1r and 1f2 on side 1f) and the two-sided width portion is  (Kondo, see annotated fig. 4, above).
The combination of Kondo and Kuo does not disclose the angle  and the angle  being set in a range of 10° to 46.5°.
However, Kondo discloses that a ration of the width (Kondo, t) of the two-sided width portion (Kudo, 1d) is sized to be 0.5 to 0.7 the diameter of the shaft (Kudo, 1).  Increasing or decreasing the width (Kondo, t) of the two-sided width portion (Kudo, 1d) would, respectively, increase and decrease angles  and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kondo and Kuo by configuring the width of the two sided width portion to be proportioned to the diameter of the shaft so as to cause angles  and  to be set in a range of 10° to 46.5°, to affect the desired fluid flow characteristics through the butterfly valve device, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the instant application lacks the evidence to prove that the range, as claimed in the instant application, is critical. The applicant must prove the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
Allowable Subject Matter
Claim(s) 4, 5, 7, 8 and 10-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious the butterfly valve device the upstream chamfered portion starting from a countersink outer edge of the countersink female screw hole, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 5, the closest prior art does not disclose or render obvious the butterfly valve device wherein the step suppressing portion comprises an upstream curved chamfered portion formed on the shaft in an upstream region of the concave curved portion when the butterfly valve is fully opened, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 7, the closest prior art does not disclose or render obvious the butterfly valve wherein the downstream chamfered portion being formed in a manner of being inclined downward on a downstream side starting from a countersink outer edge of the countersink female screw hole, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 8, the closest prior art does not disclose or render obvious the butterfly valve device wherein the step suppressing portion comprises a downstream curved chamfered portion formed on the shaft in a downstream region of the concave curved portion when the butterfly valve is fully opened, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 10, the closest prior art does not disclose or render obvious an upstream side of the upstream chamfered portion starting from a countersink outer edge of the countersink female screw hole; and a downstream side of the downstream chamfered portion starting from a countersink outer edge of the countersink female screw hole, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 11, the closest prior art does not disclose or render obvious the butterfly valve device the step suppressing portion comprises an upstream curved chamfered portion formed on the shaft in an upstream region of the concave curved portion when the butterfly valve is fully opened, and a downstream curved chamfered portion formed on the shaft in a downstream region of the concave curved portion when the butterfly valve is fully opened, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 12, the closest prior art does not disclose the butterfly valve device wherein the step suppressing portion comprises an upstream tapered surface which is formed on the butterfly valve and whose plate thickness increases from the upstream side toward the two-sided width portion when the butterfly valve is fully opened, in combination with the remainder limitations of the claim and base claim.
Regarding claim 13, the closest prior art does not disclose the butterfly valve device wherein the step suppressing portion comprises an upstream tapered surface which is formed on the upstream valve and whose plate thickness increases from the upstream side toward the two-sided width portion when the butterfly valve is fully opened, and a downstream tapered surface which is formed on the downstream valve and whose plate thickness increases from the downstream side toward the two-sided width portion when the butterfly valve is fully opened, in combination with the remainder limitations of the claim and base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US7574797, US10767544 and US11293355 discloses a butterfly valve having a valve plate connected to within a slit of a valve shaft via a countersunk screw.  US9915352 discloses a butterfly valve having a shaft with a flat surface with curved surfaces at opposing ends thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753